 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Jaime Edmondson Longoria, et al.,                    No. CV-18-02334-PHX-DWL
10                   Plaintiffs,                          ORDER
11   v.
12   Kodiak Concepts LLC, et al.,
13                   Defendants.
14
15           Pending before the Court is a motion by Defendant Kodiak Concepts LLC
16   (“Kodiak”) to sever the claims of Jaime Longoria, Jessa Hinton, Lucy Pinder, Melanie
17   Iglesias, and Paola Canas (collectively, “Plaintiffs”). (Doc. 39.) For the following reasons,
18   the motion will be denied.
19                                        BACKGROUND
20           Kodiak owns and operates a strip club called The Great Alaskan Bush Company
21   Gentlemen’s Club (“the Club”) in Phoenix, Arizona. (Doc. 1-3 at 6-7.) Plaintiffs are
22   “models, business women, and well-known social media personalities.” (Id. at 2.) This
23   case arises from Kodiak’s allegedly unauthorized use of Plaintiffs’ images and likenesses
24   on the Club’s social media accounts. (Id. at 2-3.)
25           On June 1, 2018, Plaintiffs filed suit in Maricopa County Superior Court. (Id. at 2.)
26   In their complaint, Plaintiffs allege the following misuses of their images and likenesses:
27        • On August 8, 2015, Kodiak posted Iglesias’s image on the Club’s Facebook page.
28        • On November 19, 2016, Kodiak posted Pinder’s image on the Club’s Instagram
 1          page.
 2       • On April 18, 2017, Kodiak posted Hinton’s image on the Club’s Facebook page.
 3       • On May 3, 2017, Kodiak posted Canas’s image on the Club’s Yelp page.
 4       • On May 4, 2017, and December 16, 2017, Kodiak posted Canas’s image on the
 5          Club’s Instagram page.
 6       • Between May 30, 2017, and September 18, 2017, Kodiak posted Canas’s image on
 7          the Club’s Facebook page ten different times.
 8       • On August 21, 2017, Kodiak posted Longoria’s image on the Club’s Facebook page.
 9   Plaintiffs allege these postings were without their permission or consent, were for
10   commercial purposes, and created the false perception that they had agreed to promote or
11   endorse the Club. (Id. at 10-14.) Plaintiffs also allege that none of them have ever had an
12   employment relationship with Kodiak or been paid anything by Kodiak for the use of their
13   images. (Id.)
14          All five Plaintiffs assert violations of the Lanham Act, 15 U.S.C. § 1125(a). (Id. at
15   16-18.)   Four of the Plaintiffs (all but Iglesias) also assert state-law claims of
16   misappropriation of likeness and false light invasion of privacy. (Id. at 14, 19.)
17          On July 25, 2018, Kodiak removed the case to federal court.1 (Doc. 1.)
18          On December 5, 2019, Kodiak filed a motion to sever. (Doc. 39.)
19          On December 19, 2019, Plaintiffs filed a response. (Doc. 40.)
20          On January 6, 2020, Kodiak filed a reply. (Doc. 42.)
21                                         DISCUSSION
22          Kodiak has moved to sever Plaintiffs’ claims. (Doc. 39.) More precisely, Kodiak
23   argues that Plaintiffs’ claims are improperly joined under Rule 20(a). (Doc. 39 at 6-9.)
24   Alternatively, Kodiak urges the Court to exercise its discretion under Rules 21 and 42(b)
25   to sever Plaintiffs’ claims in the interest of avoiding prejudice. (Id. at 9-11.) Plaintiffs
26   respond that their claims are properly joined under Rule 20(a) and that one consolidated
27   trial would promote convenience, reduce costs, expedite the proceedings, facilitate
28
     1
            This case was reassigned to the undersigned judge on October 31, 2018. (Doc. 18.)

                                                 -2-
 1   settlement, and benefit judicial economy, all without prejudice to Kodiak. (Doc. 40.)
 2   I.     Rule 20(a)
 3          Rule 20(a) of the Federal Rules of Civil Procedure governs the permissive joinder
 4   of claims by multiple plaintiffs. It provides: “Persons may join in one action as plaintiffs
 5   if: (A) they assert any right to relief jointly, severally, or in the alternative with respect to
 6   or arising out of the same transaction, occurrence, or series of transactions or occurrences;
 7   and (B) any question of law or fact common to all plaintiffs will arise in the action.” Id.
 8   “If the test for permissive joinder is not satisfied, a court, in its discretion, may sever the
 9   misjoined parties, so long as no substantial right will be prejudiced by the severance.”
10   Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997). “On the whole, the transaction
11   and common-question requirements prescribed by Rule 20(a) are not rigid tests, but rather
12   are flexible concepts used by the courts to implement the purpose of Rule 20 and therefore
13   are to be read as broadly as possible whenever doing so is likely to promote judicial
14   economy.” Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp.
15   3d 1110, 1187-88 (C.D. Cal. 2015) (internal brackets and quotations omitted).
16          A.     Same Transaction Or Occurrence
17          Kodiak contends that Plaintiffs’ claims do not arise out of the same transaction or
18   occurrence because it is alleged to have posted five different photographs at different times
19   and Plaintiffs “do not allege their claims arise from a systematic pattern of events.” (Doc.
20   39 at 6-7.) Kodiak thus contends this case is similar to Coughlin, where the Ninth Circuit
21   affirmed a severance order. (Id.) Plaintiffs respond that the challenged postings occurred
22   during the same time period, their claims arise from the same kind of behavior by the same
23   entity, and the misappropriations all occurred in the same manner. (Doc. 40 at 5-9.)
24          Plaintiffs have the better side of this argument.         “The first prong, the ‘same
25   transaction’ requirement, refers to similarity in the factual background of a claim.”
26   Coughlin, 130 F.3d at 1350. “To satisfy the same transaction or occurrence requirement,
27   the claims must be ‘logically related.’” Harter v. Carondelet Health Network, 2017 WL
28   10505262, *4 (D. Ariz. 2017). Here, Plaintiffs’ claims are logically related. They contend


                                                   -3-
 1   that the same entity misused their images and likenesses in the same manner over roughly
 2   the same time span. Most important, they allege that Kodiak’s misuse of their images and
 3   likenesses happened for the same reason: to promote the Club to customers. (Doc. 1-3 at
 4   9.) Although the complaint doesn’t use the magic words “systematic pattern” or “policy,”
 5   the allegations themselves evince a pattern of using the images of women with whom the
 6   Club did not have an employment relationship, and from whom the Club lacked
 7   permission, to advertise the Club’s events on social media. Other courts have concluded
 8   that such allegations satisfy the first prong of the Rule 20(a) test. Cerny v. Boulevard Del,
 9   Inc., 2019 WL 5291208, *1, *9-10 (M.D. Fla. 2019) (denying strip club’s motion to sever
10   Lanham Act claims brought by “thirteen . . . professional models and/or actresses,” holding
11   that the claims were logically related, and noting that many other courts have denied
12   severance motions in similar cases).
13          Coughlin is not the contrary.      There, 49 plaintiffs sued the Immigration and
14   Naturalization Service (“INS”) in an effort to compel the agency to expedite the
15   adjudication of their pending applications. 130 F.3d at 1349. Notably, the underlying
16   applications sought many different types of relief—some were applications by U.S. citizens
17   seeking status and benefits for their spouses and children, others were applications by
18   aliens seeking adjustment of status, and others still were applications by lawful permanent
19   residents seeking naturalization. Id. at 1349-50. The district court held that the plaintiffs’
20   claims were misjoined under Rule 20(a) and the Ninth Circuit affirmed, holding that the
21   cases shared only a “basic connection”—the “alleged procedural problem of delay”—and
22   that this basic connection was insufficient to satisfy Rule 20(a)’s “same transaction”
23   requirement because the plaintiffs did “not allege a pattern or policy of delay in dealing
24   with all applications and/or petitions by the INS. Rather, Plaintiffs merely claim that, in
25   specified instances, applications and petitions have not been addressed in a timely manner.”
26   Id. at 1350. Here, in contrast, the five Plaintiffs are alleging harm arising from a common
27   occurrence—Kodiak’s alleged policy of misappropriating the images of models and
28   posting those images on its social media pages in an effort to drum up business.


                                                 -4-
 1          Finally, Kodiak cites Gammons v. Real Prop. Inv. Servs., Inc., 2010 WL 3156076
 2   (D. Ariz. 2010), for the proposition that the “same general claims among plaintiffs is not
 3   enough to create a common transaction or occurrence.” (Doc. 39 at 8.) In fact, Gammons
 4   provides a useful contrast to the present case. In Gammons, both plaintiffs were bringing
 5   Title VII discrimination claims against the same employer, but they asserted different bases
 6   (race versus sexual harassment), different principal offenders, and different harms. 2010
 7   WL 3156076 at *3-4. Here, the five Plaintiffs’ claims have the same legal basis, the same
 8   principal offender, and allege the same harm. (Doc. 1-3 at 9-10.)
 9          B.     Common Question Of Law Or Fact
10          “[T]he second prong of the test for permissive joinder” under Rule 20(a) is whether
11   there are “common questions of law or fact.” Coughlin, 130 F.3d at 1350. Kodiak argues
12   this requirement isn’t satisfied because each Plaintiff relies on different posts and
13   calculating the harm to each Plaintiffs’ reputation will require an individualized analysis
14   of the ex ante fair market value of each Plaintiff’s reputation and the resulting harm to that
15   particular Plaintiff. (Doc. 39 at 8-9.)
16          This argument is unavailing. The second prong of Rule 20(a) asks whether “any
17   question of law or fact common to all plaintiffs will arise in the action.” Here, each Plaintiff
18   alleges a violation of the Lanham Act, the resolution of which will necessarily entail
19   common questions of law. (Doc. 1-3 at 16.) Moreover, there appear to be common
20   questions of fact: Plaintiffs identify Kodiak’s practices relating to the misappropriation and
21   publication of each image as common to each claim. (Doc. 40 at 9.) Indeed, Kodiak’s
22   suggestion that the Court “sever Plaintiffs’ claims into separate trials but allow the Parties
23   to proceed with discovery jointly” (Doc. 39 at 12) tends to buttress the conclusion that
24   Plaintiffs’ claims have substantial factual overlap. Although the nature and impact of each
25   post will require individualized attention, that alone is not enough to defeat joinder. The
26   plain language of Rule 20(a) only requires the presence of “any” common question of law
27   or fact—it does not require the absence of any dissimilar questions.
28          …


                                                  -5-
 1   II.    Rules 21 and 42(b)
 2          Kodiak also urges the Court to exercise its discretion under Rule 21 and/or Rule
 3   42(b) to sever the claims for trial. Kodiak contends that five separate trials are necessary
 4   to avoid prejudice—i.e., preventing Plaintiffs from “gang[ing] up” on Kodiak—and will
 5   help avoid jury confusion without any cost to judicial efficiency or prejudice to Plaintiffs.
 6   (Doc. 39 at 9-10.) Plaintiffs respond that Kodiak is attempting to “tactically quintuple (at
 7   a minimum) Plaintiffs’ costs,” severance would cause delay and inconvenience, and
 8   denying severance would not result in prejudice to Kodiak. (Doc. 40 at 10-16.)
 9          Rule 21 of the Federal Rules of Civil Procedure provides that “[o]n motion or on its
10   own, the court may at any time, on just terms, add or drop a party.” Similarly, Rule 42(b)
11   of the Federal Rules of Civil Procedure provides that “[f]or convenience, to avoid
12   prejudice, or to expedite and economize, the court may order a separate trial of one or more
13   separate issues, claims, crossclaims, counterclaims, or third-party claims.”
14          The Court agrees with Plaintiffs that severance is not warranted under either rule.
15   Most salient are the convenience and savings to judicial economy of holding only one trial.
16   One longer trial will almost certainly require less time and judicial resources than five
17   shorter trials, given the time-consuming nature of jury selection and instruction. A single
18   trial should also reduce the costs borne by the parties, avoiding unnecessarily duplicative
19   attorneys’ fees and expert testimony. Finally, any potential prejudice to Kodiak arising
20   from jointly trying Plaintiffs’ claims can be addressed through limiting instructions.2
21   Accordingly, the Court will decline to sever Plaintiffs’ claims under Rules 21 and 42(b).
22          …
23   2
            Additionally, Kodiak’s prejudice argument seems to be premised, at least in part,
     on the assumption that, in a severed trial, each Plaintiff would only be allowed to introduce
24   evidence concerning Kodiak’s posting of her images and would be barred from introducing
     evidence concerning Kodiak’s posting of the other Plaintiffs’ images. (Doc. 39 at 10.)
25   Although the Court is not prejudging any evidentiary issues to be resolved at trial, this
     assumption overlooks that each Plaintiff would have a colorable argument that the postings
26   concerning the other Plaintiffs would be admissible under Federal Rule of Evidence 404(b)
     or under the “inextricably intertwined” doctrine. United States v. Dorsey, 677 F.3d 944,
27   951 (9th Cir. 2012) (“[E]vidence should not be considered . . . ‘other act’ evidence within
     the meaning of Rule 404(b) if the evidence concerning the other act and the evidence
28   concerning the crime charged are inextricably intertwined.”) (internal quotation omitted).


                                                 -6-
 1         Accordingly, IT IS ORDERED that Kodiak’s motion to sever claims (Doc. 93) is
 2   denied.
 3         Dated this 30th day of March, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -7-
